Citation Nr: 9929624	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable rating for residuals of 
excision of plantar warts of the right foot. 

2. Entitlement to a compensable rating for residuals of 
excision of plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1996 to November 
1997.  This appeal arises from a March 1998 rating action 
which denied compensable ratings for residuals of excision of 
plantar warts of the right and left foot.


FINDINGS OF FACT

1. The veteran's multiple surgical scars of the 2nd and 3rd 
metatarsals of the right foot, residuals of excision of 
plantar warts, are tender and painful on objective 
demonstration, but do not limit the function of the right 
foot.

2. The veteran's surgical scar over the plantar heel of the 
left foot, a residual of excision of plantar warts, is 
tender and painful on objective demonstration, but does 
not limit the function of the left foot.


CONCLUSIONS OF LAW

1. The veteran's multiple surgical scars of the 2nd and 3rd 
metatarsals of the right foot, residuals of excision of 
plantar warts, are 10% disabling according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.118, Diagnostic Codes 7804, 7819 (1999). 

2. The veteran's surgical scar over the plantar heel of the 
left foot, a residual of excision of plantar warts, is 10% 
disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.118, 
Diagnostic Codes 7804, 7819 (1999).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

A review of the service medical records discloses that the 
veteran was treated for plantar wart lesions of both feet in 
early April 1997.  When seen again several days later, the 
multiple, extensive, painful plantar warts were noted not to 
be infected.  On podiatric evaluation, blistering was found, 
with no bacterial infection.  The blistering was noted to 
have resolved in mid-April.  In late May, the left verruca 
was noted to have resolved completely, and 3 lesions on the 
right were noted to have decreased in size.  The 3 lesions 
were treated, and a couple of days later the blistering was 
noted to have resolved, without erythema or edema.  
Examination in June showed hyperkeratosis of the right foot, 
and the assessment was verruca plantaris of the right foot.  
Surgical debridement with liquid nitrogen was planned for 
early July.  

In mid-July 1997, the veteran was noted to be 7 days status 
postoperative curettement of warts of both feet.  She 
complained of great discomfort.  Examination showed normal 
postoperative healing and no sign of infection.  The 
assessment was status post excision of verrucae of both feet.  
Examination in late July showed healed ulcerations of both 
feet without drainage.  Examination in early August showed 
hyperkeratosis of the right foot, and the assessment was 
residual verruca plantaris of the right foot.  On examination 
in mid-August, there was hyperkeratosis of the right foot 
with tenderness on palpation.  

On examination for a medical evaluation board in late August 
1997, the examiner noted recurrent foot pain from chronic 
plantar warts.  Examination of the feet showed multiple 
verrucal lesions on the right plantar surface, and a 1-inch 
scar on the right 5th digit.  The diagnosis was chronic foot 
pain.

On subsequent orthopedic examination for a medical evaluation 
board in late August 1997, the veteran gave a 9-month history 
of painful plantar warts.  Conservative treatment as well as 
surgery was noted to have been tried, with no resolution of 
the condition.  Current examination showed mosaic warts on 
the plantar aspect of the right forefoot distally, with 
tenderness on palpation and a residual scar secondary to 
surgery.  There was hyperkeratosis of the left heel with 
tenderness on palpation.  A pathology report of curettement 
of the warts performed in early July was consistent with 
verrucae plantaris.  The examiner opined that the veteran was 
unable to perform her military duties due to the painful foot 
lesions, which were exacerbated by increased physical 
activity.  The diagnoses were residual verrucae plantaris 
with scarring of the right foot, and residual verrucae 
plantaris of the left heel.  The medical evaluation board 
subsequently found both latter diagnosed defects to have been 
incurred in service.  

In September 1997, a physical evaluation board recommended a 
10% disability rating be assigned under Diagnostic Code 7819 
for the veteran's residual plantar warts of the right foot 
with scarring.         

Examination in early October 1997 showed tenderness on 
palpation of a plantar scar of the right foot.  The 
assessment was status post curettement of a right foot 
verruca with residual scarring.  

In December 1997, the veteran claimed service connection for 
scars as residuals of plantar warts of both feet.  

On VA examination of January 1998, the veteran gave a history 
of surgery for plantar warts of both feet.  Current 
examination of the musculoskeletal system showed full range 
of motion of all joints.

On VA examination of the feet in February 1998, the veteran 
gave a history of plantar warts over the soles of both feet 
in service, with excision of the warts in July 1997 with a 
good response, although the examiner noted that she still had 
symptoms which were persistent after surgery.  He noted that 
she still had aching in her residual scars that appeared to 
feel deeper than the superficial sensation that she had prior 
to surgery.  Current examination showed multiple surgical 
scars over the plantar aspects of the 2nd and 3rd metatarsals 
near the head on the right foot.  There was also a surgical 
excision scar over the plantar heel on the left foot.  There 
was sensation to light touch in all sensory dermatomes.  
Motor strength was 5/5 in both feet.  There were palpable 
dorsalis and posterior tibial pulses bilaterally.  There was 
no objective evidence of painful motion, edema, instability, 
weakness, or abnormal gait pattern.  There were no additional 
callosities or evidence of breakdown or unusual weight-
bearing.  There were no other skin or vascular changes.  
There were no deformities, such as a hammertoe, claw foot, 
hallux valgus, or pes planus.  She could walk with a heel and 
toe standing gait pattern.  X-rays of both feet were 
negative.  The diagnostic impression was history of plantar 
warts, status post excision, with residual tenderness.

II. Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that her residual 
scars from excision of plantar warts on both feet are worse 
than currently evaluated, and the Board finds that she has 
thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  See also Pernorio v. Derwinski, 2 
Vet. App. 625 (1992). 

Plantar warts are appropriately rated analogous to benign new 
growths of the skin, which are evaluated on the basis of any 
related scars, disfigurement, etc.  38 C.F.R. Part 4, 
Diagnostic Code 7819.  A 10% rating is warranted for 
superficial, poorly-nourished scars with repeated ulceration.  
38 C.F.R. Part 4, Diagnostic Code 7803. A 10% rating is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804.  Scars may be evaluated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805.

In this case, the service medical records document surgical 
excision of plantar warts from both feet with residual 
scarring, and the most recent February 1998 VA examination 
documents the veteran's complaints of aching in her residual 
scars, clinical findings of multiple surgical scars on the 
2nd and 3rd metatarsals of the right foot and a surgical 
incision scar over the plantar heel of the left foot, and a 
diagnostic impression of residual tenderness status post 
excision of plantar warts.  The Board finds that this medical 
history and the current VA clinical findings support the 
assignment of the maximum 10% schedular rating for tender and 
painful scars of each foot under Diagnostic Code 7804, and 
the benefit sought on appeal is granted to this extent.

However, an evaluation in excess of 10% for either foot is 
clearly not warranted, as the clinical findings on the 
February 1998 VA examination of 5/5 motor strength in both 
feet; no objective evidence of painful motion, edema, 
instability, weakness, or abnormal gait pattern; no 
additional callosities or evidence of breakdown or unusual 
weight-bearing; and no deformities, such as hammertoe, claw 
foot, hallux valgus, or pes planus, show no limitation of 
function of either foot. 


ORDER

An increased rating to 10% for scars as residuals of excision 
of plantar warts of the right foot is granted, subject to the 
applicable regulations governing the payment of monetary 
benefits.  An increased rating to 10% for a scar as a 
residual of excision of plantar warts of the left foot is 
granted, subject to the applicable regulations governing the 
payment of monetary benefits. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

